April 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund 1933 Act File No.: 2-77207 1940 Act File No.: 811-3456 CIK No.: 00000702172 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A, Class B and Dreyfus Class Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 56 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2016. Please address any comments or questions to my attention at 212-922-6838. Sincerely, /s/Loretta Johnston Loretta Johnston Supervisory Paralegal
